SUB-ITEM 77Q1 Exhibit  (e) (2) SUB-INVESTMENT ADVISORY AGREEMENT DREYFUS APPRECIATION FUND, INC. 200 Park Avenue New York, New York 10166 December 27, 1990 As Amended, August 3, 2009 Fayez Sarofim & Co. Two Houston Center Suite 2907 Houston, Texas 77010 Dear Sirs: Dreyfus Appreciation Fund, Inc., a Maryland corporation (the "Fund"), herewith confirms its agreement with you as follows: The Fund desires to employ its capital by investing and reinvesting the same in investments of the type and in accordance with the limitations specified in the Fund's Prospectus and Statement of Additional Information as from time to time in effect, copies of which have been or will be submitted to you, and in such manner and to such extent as from time to time may be approved by the Fund
